Citation Nr: 1011897	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
subtotal gastrectomy and vagotomy, currently rated as 40 
percent disabling.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from December 1962 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Boston, Massachusetts.  

This matter was before the Board in June 2008, at which time 
it was remanded for further development.  

The issue of a compensable disability evaluation for 
bilateral hearing loss is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran does not have a current ulcer and anemia and 
weight loss productive of definite impairment of health; or 
sweating and circulatory disturbance after meals, 
hypoglycemic symptoms, or weight loss with malnutrition and 
anemia have not been demonstrated.  

2.  The Veteran's post gastrectomy and vagotomy scars have 
not been shown to be tender or painful, ulcerated or poorly 
nourished, or to cause limitation of function, and are not 
deep and do not approximate 144 sq. cms. in area.


CONCLUSION OF LAWS

1.  The criteria for a rating in excess of 40 percent for 
residuals, subtotal gastrectomy and vagotomy, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), 4.1, 4.10, 4.114, Diagnostic Code 7305, 7308 
(2009).

2.  The criteria for a compensable disability evaluation for 
postgastrectomy and vagotomy scars have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, 7801, 7802, 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Under Diagnostic Code 7305, a moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  A 60 percent rating is assigned for severe 
symptoms manifested by pain which is only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

For postgastrectomy syndrome, a disability rating of 60 
percent is warranted when severe; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with mal-nutrition and 
anemia and a disability rating of 40 percent is warranted 
when moderate; less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2009).

As it relates to the scars resulting from the gastrectomy and 
vagotomy surgeries, for ratings prior to October 23, 2008, 
under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted.  An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation.  An 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent disability evaluation.  An area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation. Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A deep scar is one associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
disability evaluation.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 
§ 4.68 of this part on the amputation rule.).  Under 
Diagnostic Code 7805, scars, other; are rated on limitation 
of function of affected part.

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 
2008).  The additions and revisions include provisions that a 
Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 
7803, 7804, or 7805 before October 23, 2008, can request 
review irrespective of whether the disability has increased 
since the last review.  VA will review that Veteran's 
disability rating to determine entitlement to a higher rating 
as a claim for an increased rating for purposes of 
determining the effective date of any award; however, in no 
case will the award be effective before October 23, 2008.  
Id.  Where the law or regulations governing a claim are 
changed while the claim is pending the version most favorable 
to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

A veteran who was VA rated under diagnostic codes 7800, 7801, 
7802, 7803, 7804, or 7805 before October 23, 2008 can request 
review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  VA will review that 
veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under 
diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request 
for review pursuant to this rulemaking will be treated as a 
claim for an increased rating for purposes of determining the 
effective date of an increased rating awarded as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.


38 C.F.R. § 4.118, Diagnostic Code 7804 (effective after 
October 23, 2008).

Five or more scars that are unstable or painful 	30

Three or four scars that are unstable or painful	20

One or two scars that are unstable or painful 	10

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar

Note (2): If one or more scars are both unstable and painful, 
add 10 percent to the evaluation that is based on the total 
number of unstable or painful scars.

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.

7805 Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 7802, 
and 7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

7802 Burn scar(s) or scar(s) due to other causes, not of the 
head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater 
10

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25.  
Qualifying scars are scars that are nonlinear, superficial, 
and are not located on the head, face, or neck.

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective October 
23, 2008).

The Veteran requested an increased evaluation for residuals 
of a subtotal gastrectomy and vagotomy in December 2004.  

In conjunction with his request for an increased evaluation, 
the Veteran was afforded a VA examination in April 2005.  At 
the time of the examination, the Veteran reported having 
dumping syndrome with rapid assumption of sugar and 
glucosuria in his urine after eating, but no diabetes.  He 
occasionally had dizziness at times after eating, diarrhea, 
and occasional yeast infections.  It did not affect his 
weight.  He also reported having occasional vomiting and 
nausea from eating greasy and fried foods, approximately one 
to two times per week.  The Veteran had not had a gallbladder 
test. He also noted having stomach pains on his right side 
which occurred occasionally, once or twice a month.  He 
stated that these might or might not be associated with 
eating greasy or fried food.  He also had midline pain which 
was relieved by Maalox.  This had partially helped.  The 
Veteran denied having vomiting of blood and had had no black 
color or old blood in his stool since 1960.  

Bleeding was noted to have caused anemia back in 1960 but not 
since then.  After the surgery, the Veteran had nausea, 
sweating, fatigue, shaking, diarrhea, and weight loss, known 
as dumping syndrome.  The Veteran reported having had a 
recurrent ulcer and vomiting at times.  His functional 
impairment was that he had to be very careful of his food 
when he ate and that he would become very weak after eating 
food.  He had also lost time from work two to three times per 
month.  

Physical examination revealed that the Veteran weighed 180 
pounds and was 56.5 inches tall.  His appearance was normal 
and his abdomen was normal except for the large midline scar 
between his umbilicus and xiphoid.  There was no tenderness 
in the scar and no diastasis recti. He had no other findings.  
Diagnostic testing revealed no anemia.  The examiner noted 
that the Veteran's gastrointestinal condition did not cause 
malnutrition.  

In his September 2005 notice of disagreement, the Veteran 
indicated that it was his belief that he should receive an 
increase in compensation because he still vomited if he did 
not eat right.  He also noted that he still had pain from the 
clips used to clip the vegus nerve.  He further indicated 
that he still could not eat any spicy foods or sweets because 
it caused dumping syndrome.  

In his June 2006 substantive appeal, the Veteran reported 
that he now had weight gain and partial tenderness of the 
scar along with problems with the silver clips that were 
located on the left side of his stomach from his gastrectomy 
and vagotomy.  

Treatment records obtained from the Veteran's private 
physician, Dr. Farooqui, reveal that in July 2008, the 
Veteran was noted to be having some issues with foods and 
secondary dumping syndrome, but he stayed away from those.  
There was no nausea, vomiting, diarrhea, or constipation and 
the Veteran's appetite was noted to be good.  His weight was 
190 pounds.  At the time of an October 2008 visit, the 
Veteran was noted to have no nausea, vomiting, diarrhea, or 
constipation.  His appetite was good.  

In conjunction with the Board's June 2008 remand, the Veteran 
was afforded a VA examination in January 2009.  The examiner 
indicated that the claims folder was available and had been 
reviewed. 

The examiner noted that the Veteran did not report any active 
gastrointestinal symptoms, epigastric or other, or any 
GERD/reflux symptoms, any typical symptoms relating to 
dumping syndrome, or any symptoms related to alkaline reflux 
gastritis or any early satiety symptoms.  There was no 
history of hematochezia, melena, or weight loss noted, either 
by way of patient history or in the medical records.  The 
Veteran did have some occasional diarrhea symptoms but these 
were resolved with over-the-counter anti-diarrheals.  There 
were no symptoms of regurgitation of food or acid.  The 
Veteran never had any dysphagia.  He claimed a remote history 
of dumping syndrome, which had apparently resolved since his 
2003 surgery and through dietary changes.  The examiner noted 
that this had apparently not interfered directly with his 
work or hobbies in the past.  

The Veteran denied any symptoms of regurgitation, belching, 
chest burning pain, or pains in the chest.  He also denied 
any odynophagia, dysphagia, food impaction or substernal 
chest pain, nausea or vomiting or pyrosis, hematemesis, 
melena, weight loss (rather weight gain), hematochezia, or 
other systemic or other symptoms.  His hemoglobin and 
hematocrit and weight had been very stable and within normal 
limits in the last few years.  The Veteran noted that his 
doctor felt that he should diet and lose some weight.  

The examiner noted that there were no periods of 
incapacitation due to stomach or duodenal disease.  He 
further indicated that there were no episodes of colic, 
nausea, vomiting or abdominal distention.  The Veteran also 
did not have any burning or gnawing pain and did not have 
post-prandial symptoms.  

The examiner noted that the Veteran reported that since his 
surgery in 2003 he had had great relief of all the stomach 
symptoms that he had had previously.  He indicated that the 
surgery was such a help that he had never had to see another 
GI or other specialist privately.  He stated that the surgery 
really worked great for him.  

The examiner noted that the Veteran denied any typical 
symptoms of dumping syndrome, which might include nausea, 
vomiting, diarrhea, and cramps, with vasomotor symptoms such 
as diaphoresis, palpitations, and flushing.  The examiner 
further indicated that there was no evidence of malnutrition 
or malabsorption, and thus no overall evidence of any 
residual dumping syndrome.  

The examiner further stated that there had been no episodes 
of hematesis or melena, nausea, vomiting, and only occasional 
diarrhea.

Physical examination revealed that the Veteran weighed 195 
pounds.  He was noted to be moderately obese and in no 
apparent distress.  His weight gain was noted to be less than 
10 percent when compared to his baseline.  There were no 
signs of significant weight loss or anemia and no other 
abnormal findings.  There was no epigastric or abdominal 
tenderness noted on superficial or deep palpation.  

X-rays of the abdomen revealed a post surgical abdomen with 
nonspecific bowel gas pattern.  

Examination of the scars revealed two long linear surgical 
scars.  There was a well healed lineal longitudinal scar 
which measured 35 cm by .5 cm and another well visible lineal 
transverse well healed scar across the left lateral chest 
wall, which measured 22.5 cm by .25 cm, as well as two much 
smaller well healed superficial scars secondary to some 
drainage tubes.  The Veteran denied any pain, numbness, or 
tenderness around the scar areas.  There was no tenderness on 
palpation, no adherence to the underlying tissue, no 
limitation or loss of function resulting from the scar, no 
underlying soft tissue damage, no skin ulceration or 
breakdown over the scar,  no underlying tissue loss, no 
elevation or depression of the scars, and no induration or 
inflexibility of the scars.  The scar was the same color as 
normal skin and the texture of the scarred area was normal.  
A diagnosis of well-healed superficial scars from service-
related surgeries was rendered.  

The examiner stated that there was no residual 
deficit/sequelae on examination with the scars being 
unremarkable.  There was no localized pain/numbness or other 
deficits/residuals.  The examiner indicated that the scars 
were connected to the underlying tissue and that there was no 
pain on palpation, with the scars being the same color as the 
surrounding skin.  They were not disfiguring and not 
particularly noticeable because of their location.  The 
examiner stated that there were no known 
residuals/sequelae/deficit from the Veteran's remote service-
related well healed scars.  

The examiner also indicated that there was no residual like 
scar tenderness or any residuals or issue related to the 
clips located on the left side of the Veteran's stomach.  


As to employment, the Veteran indicated that he worked for 
Peter Pan Bus Company for 37 years but had been retired for 
the past few years.  He was noted to be on Social Security 
retirement.  The examiner stated that the Veteran's condition 
did not affect his usual daily activities.  

The Board finds that a higher 60 percent evaluation is not 
warranted under Diagnostic Code 7308.  The Board notes that 
the Veteran has reported having diarrhea; however, this is 
controlled by over-the counter medication.  He has also 
reported having circulatory disturbances after eating certain 
types of food.  However, the Veteran has not been shown to 
have nausea, sweating, hypoglycemic symptoms, or weight loss 
with malnutrition and anemia on examination.  The Veteran has 
been shown to have actually gained weight during the appeal 
and the most recent examiner described his weight as stable 
over the last few years.  

A 60 percent disability evaluation would also not be 
warranted under DC 7305 as the Veteran has not been found to 
have a severe ulcer and he does not have manifestations of 
anemia and weight loss productive of definite impairment of 
health as is necessary for a 60 percent disability 
evaluation.  The Veteran retired from service as a bus driver 
after 37 years.  Moreover, the most recent examiner found 
that the Veteran's residuals did not interfere with his 
activities of daily living.  Therefore, the criteria for a 60 
percent disability evaluation under 7305 have also not been 
met or closely approximated.  

As to the scars resulting from the surgeries, a separate 
rating is not warranted as the scars are not deep as is 
required under DC 7801 and they do not exceed (or even 
approximate) 144 sq. inches, as is required under DC 7802.  
An increased evaluation is also not warranted under DC 7803, 
as the Veteran's scars have not been shown to be unstable.  
As to DC 7804, there were no objective findings or reports of 
painful scars on any VA examination.  As to DC 7805, the 
Veteran has not been shown to have limitation of motion based 
upon his postoperative scars.



Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's post-gastrectomy and vagotomy residual 
manifestations are contemplated by the rating schedule.  The 
most recent VA examiner did not indicate that the disability 
caused marked interference with employment.  Moreover, the 
Veteran indicated that he was retired following 37 years of 
service as a bus driver at the time of the most recent VA 
examination and it was noted that his residuals did not 
interfere with his activities of daily living.  The 
disability has also not required any recent periods of 
hospitalization.  No other exceptional factors have been 
reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As to the claim for an increased evaluation for residuals, 
subtotal gastrectomy and vagotomy, the Board notes that the 
Veteran's status has been substantiated.  The Board observes 
that in February 2005 and June 2008 letters, the RO/AMC 
provided the Veteran with notice that informed him of the 
evidence needed to substantiate his claim.  The letters also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letters 
further told him to submit relevant evidence in his 
possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
August 2007 and June 2008 letters.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.  
At the time of the most recent VA examination, the claims 
folder was noted to be available for review.  The Veteran's 
history and as well as the necessary findings to properly 
rate the veteran's disabilities were set forth in the 
examination reports.  As such, the VA examinations performed 
in conjunction with the Veteran's claim are deemed to be 
adequate to properly decide the Veteran's current appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

An evaluation in excess of 40 percent for residuals, subtotal 
gastrectomy and vagotomy, is denied.




REMAND

In accordance with the June 2008 remand, the Veteran was 
afforded a VA audiological examination in October 2009.  In 
conjunction with the Board remand, the Veteran was issued a 
supplemental statement of the case in December 2009.  In 
response to the supplemental statement of the case, the 
Veteran, in a letter dated December 30, 2009, indicated that 
he disagreed with the decision denying him an increase for 
bilateral hearing loss in the letter dated December 23, 2009, 
which the Board notes is the date of the issuance of the 
December 2009 supplemental statement of the case.  

In his December 2009 letter, the Veteran also stated:  
"However since the last QTC my hearing loss has worsened."  
Although the October 2009 examination was conducted at a VA 
facility rather than by a QTC examiner, the Board interprets 
the Veteran's statement to mean that his hearing loss had 
increased since his last examination.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board further notes that the last VA outpatient treatment 
records associated with the claims folder date back to March 
2009.  As this matter is in remand status, an attempt should 
be made to obtain up-to-date records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Springfield 
and Northampton VAMCs from March 2009 to 
the present.  

2.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
severity of his service-connected 
bilateral hearing loss.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination and such review 
should be noted.  

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If the claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


